DETAILED ACTION
This action is in response to the original filing on 05/27/2022.  Claims 1-10 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 [line 8] recites ‘the add-content affordance’; however, it should recite - - an add-content affordance - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Langholz (US 20150312175 A1, published 10/29/2015) in view of Kocienda et al. (US 20080082934 A1, published 04/03/2008), hereinafter Kocienda.

 	Regarding claim 1, Langholz teaches the claim comprising:
An electronic device, comprising: a touch-sensitive display; one or more processors; a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Langholz Figs. 1-7; [0029], FIG. 1 illustrates an example embodiment of an electronic communication system 100; [0030], the components 102-110 can comprise one or more instructions stored on a computer readable storage medium and executable by a processor of one or more computing devices; executed by the one or more processors, the computer-executable instructions of the electronic communication system 100 can cause a computing device(s) to perform the methods described herein; [0037], the user input detector 104 can detect a user interaction from a keyboard, mouse, touch screen display; [0060], computing device 300 includes a touch screen display 302 that can display or provide user interfaces and by way of which user input may be received and/or detected; [0134], FIG. 6 illustrates a block diagram of exemplary computing device 600 that may be configured to perform one or more of the processes described above; [0135], the processor 602 includes hardware for executing instructions, such as those making up a computer program; [0136], the memory 604 may be used for storing data, metadata, and programs for execution by the processor(s)):
displaying, via the touch-sensitive display, a keyboard interface and a dictation affordance (Langholz Figs. 1-7; [0060], computing device 300 includes a touch screen display 302 that can display or provide user interfaces and by way of which user input may be received and/or detected; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; the message input control palette 310 includes a variety of selectable message input controls that provide a user with various message input options or other options; the message input control palette 310 includes a text input control 312a, a photo input control 312b, a file input control 312c, a symbol input control 312d, and a sound input control 312e; [0069], the user interface manager 102 displays the input control indicator 322 so as to indicate which message input control 312a-e is currently active; [0106], as illustrated in FIGS. 3J and 3K, in response to a detected selection of the text input control 312a by the finger 314 of the user in FIG. 3K, the user interface manager 102 replaces the sound recording control 318 (shown in FIG. 3J) within the message input control area 316 with a touch screen display keyboard 344);
while displaying the keyboard interface and the dictation affordance, detecting, via the touch-sensitive display, a first user input; in response to detecting the first user input (Langholz Figs. 1-7; [0106], the user interface manager 102 may also update the message input control area 316 in response to a detected selection of an input control from the message input controls palette 310; the user interface manager 102 may update the message input control area 316 in response to a selection of any of the input controls within the message input controls palette 310, as described above):
in accordance with a determination that the first user input corresponds to a first key of a keyboard, receiving, in the keyboard interface, a character corresponding to the first key (Langholz Figs. 1-7; [0068], if a user interacts with the text input control 312a, the user interface manager 102 may provide a touch screen display keyboard in a portion of the messaging graphical user interface 304 that the user may utilize to compose a textual message; [0106], in response to a detected selection of the text input control 312a by the finger 314 of the user in FIG. 3K, the user interface manager 102 replaces the sound recording control 318 (shown in FIG. 3J) within the message input control area 316 with a touch screen display keyboard 344); 
and in accordance with a determination that the first user input corresponds to the dictation affordance, displaying a dictation user interface for converting speech into text (Langholz Figs. 1-7; [0069], upon the user input detector 104 detecting a tap touch gesture on the sound input control 312e, the user interface manager 102 can display a message input control area 316 containing a sound recording control 318, as illustrated in FIG. 3B; [0074], the user interface manager 102 may display the transcription of the detected sounds as the transcription manager 106 performs the transcription; as shown in FIG. 3C, the user interface manager 102 may display a transcription indicator 326; in FIG. 3C, the transcription manager 106 is transcribing sounds consisting of the spoken words, “but I'm”; [0086], as shown in FIG. 3G, the electronic communication 308a′ includes a transcribed textual message 332; [0106], the user interface manager 102 may update the message input control area 316 in response to a selection of any of the input controls within the message input controls palette 310)
However, Kocienda fails to expressly disclose displaying, in the keyboard interface, a character corresponding to the first key.  In the same field of endeavor, Kocienda teaches:
displaying, in the keyboard interface, a character corresponding to the first key (Kocienda Figs. 1-17; [0159], text entry box 612; [0160], send icon 614 that when activated (e.g., by a finger tap on the icon) initiates sending of the message in text box 612 to the other party (e.g., Jane Doe 504-1); [0161], letter keyboard 616 for entering text in box 612; [0166], keys in keyboards 616, 624, and/or 638 briefly change shade and/or color when touched/activated by a user to help the user learn to activate the desired keys; [0169], word suggestion area 622 that provides a list of possible words to complete the word fragment being typed by the user in box 612; [0183], when the user activates a send key (e.g., either 614 or 620), the text in text box 612 "pops" or otherwise comes out of the box and becomes part of the string of user messages 606 to the other party)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying, in the keyboard interface, a character corresponding to the first key as suggested in Kocienda into Langholz.  Doing so would be desirable because As portable electronic devices become more compact, and the number of functions performed by a given device increases, it has become a significant challenge to design a user interface that allows users to easily interact with a multifunction device. This challenge is particularly significant for handheld portable devices, which have much smaller screens than desktop or laptop computers. This situation is unfortunate because the user interface is the gateway through which users receive not only content but also responses to user actions or behaviors, including user attempts to access a device's features, tools, and functions. Some portable communication devices (e.g., mobile telephones, sometimes called mobile phones, cell phones, cellular telephones, and the like) have resorted to adding more pushbuttons, increasing the density of push buttons, overloading the functions of pushbuttons, or using complex menu systems to allow a user to access, store and manipulate data. These conventional user interfaces often result in complicated key sequences and menu hierarchies that must be memorized by the user (see Kocienda [0004]).  Many conventional user interfaces, such as those that include physical pushbuttons, are also inflexible. This may prevent a user interface from being configured and/or adapted by either an application running on the portable device or by users. When coupled with the time consuming requirement to memorize multiple key sequences and menu hierarchies, and the difficulty in activating a desired pushbutton, such inflexibility is frustrating to most users (see Kocienda [0005]). In particular, the increased number and density of pushbuttons and the overloaded functions of pushbuttons make it difficult to enter data into portable electronic devices. As a result, performing tasks such as composing an email, composing an instant message, or interacting with applications such as web browsers can be frustrating (see Kocienda [0006]). Accordingly, there is a need for portable multifunction devices with more transparent and intuitive user interfaces for entering data via soft keyboards that are easy to use, configure, and/or adapt (see Kocienda [0007]).  Additionally, displaying selected characters on the screen would improve the text input process of Langholz (see Langholz [0068]) by allowing the user to see the text that has been typed, which would increase text input accuracy by enabling the easily user to confirm that the correct characters have been selected.  Allowing the user to review their selected characters would simplify the message creation process and increase the usability of the interface for users that have difficulty accurately selecting characters.

Regarding claims 9 and 10, claims 9 and 10 contain substantially similar limitations to those found in claim 1.  Consequently, claims 9 and 10 are rejected for the same reasons.

Regarding claim 3, Langholz in view of Kocienda teaches all the limitations of claim 1, further comprising:
displaying, via the touch-sensitive display, a suggested-content user interface including a first suggested-content affordance, a second suggested-content affordance, and a keyboard affordance; while displaying the suggested-content user interface, detecting, via the touch-sensitive display, a third user input; and in response to detecting the third user input (Langholz Figs. 1-7; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; the message input control palette 310 includes a text input control 312a, a photo input control 312b, a file input control 312c, a symbol input control 312d, and a sound input control 312e; [0069], upon the user input detector 104 detecting a tap touch gesture on the sound input control 312e, the user interface manager 102 can display a message input control area 316 containing a sound recording control 318, as illustrated in FIG. 3B; [0074], the user interface manager 102 may display the transcription of the detected sounds as the transcription manager 106 performs the transcription; as shown in FIG. 3C, the user interface manager 102 may display a transcription indicator 326; in FIG. 3C, the transcription manager 106 is transcribing sounds consisting of the spoken words, “but I'm”; [0086], as shown in FIG. 3G, the electronic communication 308a′ includes a transcribed textual message 332; the transcription manager 106 provided the transcribed textual message 332, which reads, “Sorry, but I'm sunning a few minuets late” based on the detected sound input of the spoken words, “Sorry, but I'm running a few minutes late”; the words “running” and “minutes” were transcribed incorrectly, for reasons that might include the user not speaking loudly enough, the user not speaking clearly enough, microphone error, etc; [0087], as shown in FIG. 3G, the user interface manager 102 may provide one or more low-confidence indicators 336a, 336b associated with words analyzed by the transcription manager 106 to likely be incorrect; [0088], as shown in FIG. 3G, the user interface manager 102 may provide low-confidence indicators 336a, 336b that appear as lines under the words “sunning” and “minuets” in the transcribed textual message 332; [0089], the user input detector 104 may detect a touch gesture including the finger 314 of the user's hand tapping either of the low-confidence indicators 336a, 336b; [0090], when the transcription manager 106 determines that the word “sunning” is likely incorrect, as described above, the transcription manager 106 may also determine one or more alternate words to suggest as replacements for the word “sunning”; the user interface manager 102 may provide the one or more alternate words in order to assist in correcting a transcription; [0091], in response to a detected selection of a low-confidence indicator, the user interface manager 102 may display the one or more alternate word suggestions to replace the word associated with the selected low-confidence indicator; as illustrated in FIG. 3H, the user interface manager 102 may display alternate suggestions 338a (“stunning”), 338b (“running”), and 338c (“Other”) to the word “sunning.”; [0097], in response to the detected selection of the alternate suggestion 338b, in one or more embodiments, the user interface manager 102 may replace the word associated with the low-confidence indicator 336a (“sunning”) with the selected alternate suggestion 338b; as illustrated in FIG. 3I, the transcribed textual message 332 now reads, “Sorry, but I'm running a few minuets late.”):
in accordance with a determination that the third user input corresponds to the first suggested-content affordance, adding first content to a message, wherein the first content corresponds to the first suggested-content affordance; and in accordance with a determination that the third user input corresponds to the second suggested-content affordance, adding second content to a message, wherein: the second content corresponds to the second suggested-content affordance, the second content is different from the first content (Langholz Figs. 1-7; [0087], as shown in FIG. 3G, the user interface manager 102 may provide one or more low-confidence indicators 336a, 336b associated with words analyzed by the transcription manager 106 to likely be incorrect; [0088], as shown in FIG. 3G, the user interface manager 102 may provide low-confidence indicators 336a, 336b that appear as lines under the words “sunning” and “minuets” in the transcribed textual message 332; [0089], the user input detector 104 may detect a touch gesture including the finger 314 of the user's hand tapping either of the low-confidence indicators 336a, 336b; [0090], when the transcription manager 106 determines that the word “sunning” is likely incorrect, as described above, the transcription manager 106 may also determine one or more alternate words to suggest as replacements for the word “sunning”; the user interface manager 102 may provide the one or more alternate words in order to assist in correcting a transcription; [0091], in response to a detected selection of a low-confidence indicator, the user interface manager 102 may display the one or more alternate word suggestions to replace the word associated with the selected low-confidence indicator; as illustrated in FIG. 3H, the user interface manager 102 may display alternate suggestions 338a (“stunning”), 338b (“running”), and 338c (“Other”) to the word “sunning.”; [0097], in response to the detected selection of the alternate suggestion 338b, in one or more embodiments, the user interface manager 102 may replace the word associated with the low-confidence indicator 336a (“sunning”) with the selected alternate suggestion 338b; as illustrated in FIG. 3I, the transcribed textual message 332 now reads, “Sorry, but I'm running a few minuets late.”)), 
and displaying the keyboard interface and the dictation affordance occurs in response to detecting the third user input and in accordance with a determination that the third user input corresponds to the keyboard affordance (Langholz Figs. 1-7; [0068], if a user interacts with the text input control 312a, the user interface manager 102 may provide a touch screen display keyboard in a portion of the messaging graphical user interface 304 that the user may utilize to compose a textual message; [0106], the user interface manager 102 may also update the message input control area 316 in response to a detected selection of an input control from the message input controls palette 310; in response to a detected selection of the text input control 312a by the finger 314 of the user in FIG. 3K, the user interface manager 102 replaces the sound recording control 318 (shown in FIG. 3J) within the message input control area 316 with a touch screen display keyboard 344)

Regarding claim 7, Langholz in view of Kocienda teaches all the limitations of claim 1, further comprising:
while displaying the dictation user interface, receiving speech input; and in response to receiving the speech input, transcribing the speech input (Langholz Figs. 1-7; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; [0069], upon the user input detector 104 detecting a tap touch gesture on the sound input control 312e, the user interface manager 102 can display a message input control area 316 containing a sound recording control 318, as illustrated in FIG. 3B; [0074], the user interface manager 102 may display the transcription of the detected sounds as the transcription manager 106 performs the transcription; as shown in FIG. 3C, the user interface manager 102 may display a transcription indicator 326; in FIG. 3C, the transcription manager 106 is transcribing sounds consisting of the spoken words, “but I'm”; [0082], as illustrated in FIGS. 3E and 3F, a user holds down the sound recording control 318 with a press-and-hold touch gesture performed by the user's finger 314; during the duration of the press-and-hold touch gesture, the user input detector 104 forwards detected sounds to the transcription manager 106, which in-turn records the detected sounds and creates a transcription of the detected sounds; [0083], the transcription indicator 326 indicates that the transcription manager 106 has now transcribed the words, “Sorry but I'm sunning”; [0086], as shown in FIG. 3G, the electronic communication 308a′ includes a transcribed textual message 332; the transcription manager 106 provided the transcribed textual message 332, which reads, “Sorry, but I'm sunning a few minuets late” based on the detected sound input of the spoken words, “Sorry, but I'm running a few minutes late”; the words “running” and “minutes” were transcribed incorrectly)

Regarding claim 8, Langholz in view of Kocienda teaches all the limitations of claim 1, further comprising:
wherein the dictation user interface includes a waveform (Langholz Figs. 1-7; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; [0069], upon the user input detector 104 detecting a tap touch gesture on the sound input control 312e, the user interface manager 102 can display a message input control area 316 containing a sound recording control 318, as illustrated in FIG. 3B; [0070], the user interface manager 102 may provide a sound indicator 320 that indicates the sounds that are passively detected by the user input detector 104; as shown in FIG. 3B, the sound indicator 320 may be a waveform, wherein peaks and valleys represent variances in the volume of the detected sound; [0074], the user interface manager 102 may display the transcription of the detected sounds as the transcription manager 106 performs the transcription; as shown in FIG. 3C, the user interface manager 102 may display a transcription indicator 326; in FIG. 3C, the transcription manager 106 is transcribing sounds consisting of the spoken words, “but I'm”; [0082], as illustrated in FIGS. 3E and 3F, a user holds down the sound recording control 318 with a press-and-hold touch gesture performed by the user's finger 314; during the duration of the press-and-hold touch gesture, the user input detector 104 forwards detected sounds to the transcription manager 106, which in-turn records the detected sounds and creates a transcription of the detected sounds; [0086], as shown in FIG. 3G, the electronic communication 308a′ includes a transcribed textual message 332)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Langholz in view of Kocienda in further view of Grieves et al. (US 20150100537 A1, published 04/09/2015), hereinafter Grieves.

Regarding claim 2, Langholz in view of Kocienda teaches all the limitations of claim 1, further comprising:
displaying, via the touch-sensitive display, an smiley affordance with the dictation user interface; while displaying the dictation user interface and the smiley affordance, detecting, via the touch-sensitive display, a second user input corresponding to the smiley affordance; and in response to detecting the second user input, displaying an smiley user interface for adding an smiley to a message (Langholz Figs. 1-7; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; the message input control palette 310 includes a variety of selectable message input controls that provide a user with various message input options or other options; in FIG. 3A, the message input control palette 310 includes a text input control 312a, a photo input control 312b, a file input control 312c, a symbol input control 312d, and a sound input control 312e; [0069], the user interface manager 102 displays the input control indicator 322 so as to indicate which message input control 312a-e is currently active; [0086], as shown in FIG. 3G, the electronic communication 308a′ includes a transcribed textual message 332; [0106], the user interface manager 102 may update the message input control area 316 in response to a selection of any of the input controls within the message input controls palette 310)
However, Langholz in view of Kocienda fails to expressly disclose displaying an emoji affordance; while displaying the emoji affordance, detecting a second user input corresponding to the emoji affordance; and in response to detecting the second user input, displaying an emoji user interface for adding an emoji to a message.  In the same field of endeavor, Grieves teaches:
displaying an emoji affordance; while displaying the emoji affordance, detecting a second user input corresponding to the emoji affordance; and in response to detecting the second user input, displaying an emoji user interface for adding an emoji to a message (Grieves Figs. 1-12; [0037], FIG. 3 further depicts an emoji key 310 of the on-screen keyboard; the emoji key 310 represents a dedicated key that may provide various functionality for interaction with emoji; the emoji key 310 may be operable to expose an emoji picker to facilitate browsing and selection of emoji for a message/document from among a library of available emoji; some example details of an emoji picker are discussed in relation to FIG. 8 below; [0072], the emoji are configured to facilitate navigation of a user interface 126 to browse and select emoji; [0073], a user selection of the utensil emoji is represented at 802; the selection may be made by tapping on the emoji, pressing and holding a finger on the emoji, or otherwise; in response to this selection, an emoji picker 804 may be exposed in the user interface 126; the emoji picker 804 may rendered to replace the keyboard 202 as shown in FIG. 8; the emoji picker 804 may include an emoji navigation portion 806 to display and enable selection of a plurality of emoji; the emoji picker 804 may also include an emoji category bar 808 that enables selection of various emoji categories, such as time, smileys, food, holidays, and sports categories represented in FIG. 8; the emoji category bar 808 also includes a toggle switch label "abc" that may be selected to close out the emoji picker 804 and switch back to the keyboard 202; [0075], a user may then be able to select one of the predicted emoji; [0076], FIG. 9 shows generally at 900 an example scenario for switching between words and emoji)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying an emoji affordance; while displaying the emoji affordance, detecting a second user input corresponding to the emoji affordance; and in response to detecting the second user input, displaying an emoji user interface for adding an emoji to a message as suggested in Grieves into Langholz.  Doing so would be desirable because computing devices, such as mobile phones, portable and tablet computers, entertainment devices, handheld navigation devices, and the like are commonly implemented with on-screen keyboards (e.g., soft keyboards) that may be employed for text input and/or other interaction with the computing devices.  Today, users are increasingly using emoji in web pages, emails, text messages, and other communications. Emoji as used herein refer to ideograms, smileys, pictographs, emoticons, and other graphic characters/representations that are used in place of textual words or phrases (see Grieves [0001]).  Since existing techniques to browse and insert emoji for a message may be difficult and time consuming, users may choose not to use emoji at all in their messages (see Grieves [0003]).  Additionally, the emoji picker of Grieves would improve the smiley input of Langholz (see Langholz [0067] and Fig. 3) by allowing the user to select a desired emoji from a displayed list, thereby simplifying the process of sending desired content in a message.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langholz in view of Grieves in further view of Douillet et al. (US 20130024781 A1, published 01/24/2013), hereinafter Douillet.

Regarding claim 4, Langholz in view of Kocienda teaches all the limitations of claim 3, further comprising:
displaying, via the touch-sensitive display, a first affordance with the keyboard interface and the dictation affordance; and in response to detecting the first user input: in accordance with a determination that the first user input corresponds to the first affordance, displaying, via the touch-sensitive display, the second-content user interface (Langholz Figs. 1-7; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; the message input control palette 310 includes a variety of selectable message input controls that provide a user with various message input options or other options; the message input control palette 310 includes a text input control 312a, a photo input control 312b, a file input control 312c, a symbol input control 312d, and a sound input control 312e; [0069], upon the user input detector 104 detecting a tap touch gesture on the sound input control 312e, the user interface manager 102 can display a message input control area 316 containing a sound recording control 318, as illustrated in FIG. 3B; see also [0074], [0086-0097])
However, Langholz in view of Kocienda fails to expressly disclose the suggested-content user interface.  In the same field of endeavor, Douillet teaches:
the suggested-content user interface (Douillet Figs. 1-7; [0015], the method further includes displaying 110 a plurality of icons on a display device for the communication device, wherein a sub-set of the plurality of icons includes icons corresponding to different categories of content to include in the electronic message; FIG. 2, an example communication device 200 includes a display portion 205 that is configured to display in an input portion 210 various input types available and to display in a messaging portion 213 messaging information received from other communication devices and a new message draft area 214; these specialized icons include a caps lock icon 215, a numbers icon 220, a voice input icon 225, a "canned" response icon 230, and an emoticon icon 235; these icons 215, 220, 225, 230, and 235 correspond to different categories of content to include in the electronic message being composed by the user of the communication device 200 such that selection of one will trigger the communication device 200 to display icons or selection elements corresponding to content for the selected category; [0016], the method includes receiving 115 from a central computing device predefined content available to be inserted into the electronic message; [0017], receiving 120 a user signal indicating selection of a selected icon of the subset of the plurality of icons and in response displaying 125 a second set of icons at least partially different from the first set of icons; in one example, a user can select the emoticon icon 235, and in response the electronic communication device 200 provides a new user interface such as the example shown in FIG. 3; [0018], if the predefined content from the central computing device included emoticons having a holiday theme, then the user interface when selecting the emoticon category of content may instead look like that of the example of FIG. 4; [0019], the predefined content can be defined at least in part in response to consideration paid by a third party; [0020], the second set of icons displayed after a category selection automatically updates with a different set of icons to reflect the update of the predefined content available to be inserted into the electronic message; [0021], the user may choose to receive updates to content regarding various sports teams and to ignore updates with respect to pop culture; [0021], the types of content to receive from the central computing device may include emoticon type content, audio content, video content, or short "canned" text content; short messages or acronyms that are commonly typed into electronic messages; a communication service provider may provide for a user several commonly used phrases or acronyms that can be available to be inserted in an electronic communication through a single icon selection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the suggested-content user interface as suggested in Douillet into Langholz in view of Kocienda.  Doing so would be desirable because there has been an explosion in the number of devices and methods used to communicate among people and among electronic devices. People can communicate using personal communication devices such as mobile phones or smart phones and using computing devices such as tablets, laptops, or desktop computers (see Douillet [0002]).  In conjunction with the rise of new ways to communicate using new communication devices, the methods of communicating have also expanded. For example, the use of social networks has changed the way people communicate in much the same way that new electronic devices have allowed people to physically communicate in new ways. For instance, instead of communicating only by voice, written communication, or more recently by long-form email, people now also communicate using text or through short messages exchanged via social networks. The content of this communication has changed as well. For example, communication is no longer exclusively in long-form written prose; instead people use icons such as emoticons or unconventional acronyms to speed communication. The desire to include other content beyond full words, letters, or numbers within a particular communication places an increased strain on the ability of the communication device to seamlessly provide these options to a user (see Douillet [0003]).  By updating the content available for use through communication with the central computing device, the user can access icons or other content that is seasonal or relating to other subject matter that may change over time. Such subject matter can include information relating to pop culture, sporting events, seasonal themes, and the like. The content may also include content related to other third parties that may contract with the controller of the central computing device to provide additional subject matter or icons to be included as content in electronic communications. This variety of subject matter that is available as content in electrical communications thereby enhances the user experience with respect to the electronic communication device (see Douillet [0013]).  A short video clip can be available for inclusion in an electronic communication that can then be easily inserted through selection of an icon corresponding to that video clip.  Portions of content can be more easily inserted into an electronic communication through selection of a single icon instead of typing in the short message or acronym (see Douillet [0021]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Langholz in view of Kocienda in further view of Poniatowskl et al. (US 20120254318 A1, published 10/04/2012), hereinafter Poniatowskl.

Regarding claim 5, Langholz in view of Kocienda teaches all the limitations of claim 3.  However, Langholz in view of Kocienda fails to expressly disclose displaying, via the touch-sensitive display, an add-contact affordance and a create- message affordance; while displaying the add-contact affordance and the create-message affordance, detecting, via the touch-sensitive display, a fourth user input; in response to detecting the fourth user input: in accordance with a determination that the fourth user input corresponds to the add-content affordance, displaying, via the touch-sensitive display, a second user interface to add a contact to a message; and in accordance with a determination that the fourth user input corresponds to the create-message affordance, displaying, via the touch-sensitive display, the suggested-content user interface.  In the same field of endeavor, Poniatowskl teaches:
displaying, via the touch-sensitive display, an add-contact affordance and a create- message affordance; while displaying the add-contact affordance and the create-message affordance, detecting, via the touch-sensitive display, a fourth user input; in response to detecting the fourth user input: in accordance with a determination that the fourth user input corresponds to the add-content affordance, displaying, via the touch-sensitive display, a second user interface to add a contact to a message; and in accordance with a determination that the fourth user input corresponds to the create-message affordance, displaying, via the touch-sensitive display, the suggested-content user interface (Poniatowskl Figs. 1-5; [0058], at block 210, a client device, such as client device 110, receives input indicating a request by a user to generate a message; such a button or control may be labeled, for instance, with an envelope icon, Instant Messaging icon, text such as "TXT," "IM," "Twitter," "Facebook," "Email," and so on; [0059], at block 220, the client device receives data listing commonly-used phrases from a server; [0065], at block 240, the client device renders a message generation interface, such as GUI 114; [0066], at block 250, the client device receives input from the user indicating selection of a control that corresponds to an element that may be added to the message; [0067], at block 260, the client device receives input from the user indicating the selection of one or more recipients of the message; [0068], the input of block 260 may also or instead comprise selection of a "To" control using means such as described above; the interface may include a "wizard" that streamlines the process of composing a recipient's address by, in response to selection of the "to" control, presenting the user with a list of different messaging services, such as Twitter, Facebook, Gmail, and so on; [0070], blocks 250 and 260 may be repeated one or more times; [0075], FIG. 3A is a sample view of an example messaging interface 300; messaging interface 300 illustrates but one of many possible techniques by which a client device 110 may implement a GUI 114 for generating message 160; [0076], messaging interface 300 comprises a plurality of selectable controls; [0077], messaging interface 300 further comprises a building block form 301 for generating a message; controls 311-314, 321-324, and 331-334, each of which represents a different element that may be added to a message; [0080-0081], messaging interface 300 further comprises a message display field 370 for indicating to the user the contents of a message as it is being generated; as the user selects controls 311-314, 321-324, and 331-334, the corresponding represented elements are added to the message display field 370; [0082], messaging interface 300 further comprises a recipient block form 340 and a recipient display field 380; recipient block form 340 comprises controls 341-344, each of which represents a different potential recipient or group of recipients; [0083],  the user may select recipient display field 380; the user may be presented with a mechanism for deleting recipients and/or manually entering the address of a recipient; [0087], control 391 represents an alphanumerical input mode, in which interface 300 presents keyboard-like controls; [0093], interface 300 is depicted as operating in a "phrases" input mode, as indicated by highlighted input mode control 393; [0114], highlighted control 491 represents an alphanumerical input mode, in which interface 400 presents the keyboard-like alphanumerical control form 410)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated displaying, via the touch-sensitive display, an add-contact affordance and a create- message affordance; while displaying the add-contact affordance and the create-message affordance, detecting, via the touch-sensitive display, a fourth user input; in response to detecting the fourth user input: in accordance with a determination that the fourth user input corresponds to the add-content affordance, displaying, via the touch-sensitive display, a second user interface to add a contact to a message; and in accordance with a determination that the fourth user input corresponds to the create-message affordance, displaying, via the touch-sensitive display, the suggested-content user interface as suggested in Poniatowskl into Langholz in view of Kocienda.  Doing so would be desirable because the proliferation of communications tools and resources, such as instant messaging clients, text messages, email, and social networking sites, has created a demand to exchange messages about any imaginable subject at any possible time from any possible device (see Poniatowskl [0003]).  One technique for providing messaging interfaces in devices that lack a keyboard is to present an on-screen interface in which each key of the keyboard is depicted as an on-screen control (see Poniatowskl [0004]).  Unfortunately, users often find the above described techniques to be cumbersome or limiting. In fact, in situations where users may only be willing to devote a limited amount of attention to generating a message, such as while gaming or watching video content, users may even find keyboards to be unduly cumbersome. Accordingly, users often do not take advantage of messaging services that are or could be provided (see Poniatowskl [0006]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Langholz in view of Kocienda in further view of Yaksick et al. (US 20110285656 A1, published 11/24/2011), hereinafter Yaksick.

Regarding claim 6, Langholz in view of Kocienda teaches all the limitations of claim 3, further comprising:
displaying, via the touch-sensitive display, a second affordance with the keyboard interface and the dictation affordance; and in response to detecting the first user input: in accordance with a determination that the first user input corresponds to the second affordance, replacing display of a row of characters of the keyboard interface (Langholz Figs. 1-7; [0067], the user interface manager 102 may also provide a message input control palette or toolbar 310; the message input control palette 310 includes a variety of selectable message input controls that provide a user with various message input options or other options; the message input control palette 310 includes a text input control 312a, a photo input control 312b, a file input control 312c, a symbol input control 312d, and a sound input control 312e; [0069], upon the user input detector 104 detecting a tap touch gesture on the sound input control 312e, the user interface manager 102 can display a message input control area 316 containing a sound recording control 318, as illustrated in FIG. 3B; see also [0074], [0086-0097])
However, Langholz in view of Kocienda fails to expressly disclose replacing display of a row of characters of the keyboard interface with a second row of characters, wherein the second row of characters is different from the row of characters.  In the same field of endeavor, Yaksick teaches:
replacing display of a row of characters of the keyboard interface with a second row of characters, wherein the second row of characters is different from the row of characters (Yaksick Figs. 1-7; [0029], at screenshot 102, an on-screen virtual keyboard is displayed to a user of a computing device (microphone icon and keyboard shown); [0031], the user can slide or swipe on the keyboard to cause an alternative keyboard to be displayed on the virtual keyboard; the user may wish to access a keyboard with a number pad, macros, stored text strings, Roman characters in a different layout, or non-Roman characters; to make such a transition, the user can place a finger on the left side of the space bar and begin swiping to the right; while the user is providing such input, a window that is displayed over the virtual keyboard can display a list of keyboard options, and the user can stop swiping when the desired option is displayed; [0032], in screenshot 102, the mobile computing device displays an email application with a text input field 112 and an English QWERTY keyboard 114; [0033], in screenshot 104, the user has begun swiping across a key 116--here, the spacebar--from left to right; [0034], a scientist may request a keyboard with Latin characters, while users of various nationalities may select keyboards that display the particular characters of their native language; [0036], in screenshot 108, the user ends the swipe, indicating a selection of the Francais label 124 that are currently displayed in the window; [0037], in the screenshot 110, the Francais keyboard 114 is shown)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated replacing display of a row of characters of the keyboard interface with a second row of characters, wherein the second row of characters is different from the row of characters as suggested in Yaksick into Langholz in view of Kocienda.  Doing so would be desirable because people spend more and more time communicating through computing devices. Many jobs require that an employee use a computer. Many people also surf the web, listen to or watch digital music or video files at home, or perform other personal pursuits via computers, and particularly small mobile computers. Also, with the development of smarter and more capable mobile devices, such as smart phones, many more people use computers while moving about. Users of such devices may now access various services on the internet, such as mapping applications, electronic mail, text messaging, various telephone services, general web browsing, music and video viewing, and similar such services (see Yaksick [0003]).  The small size of mobile devices may make it difficult to interact with such services. In certain instances, a mobile device that has a touch screen can provide a virtual keyboard whereby the image of keys for a keyboard is shown on a screen of the device, and user taps on areas of the touch screen that overlay particular keys on the keyboard cause the taps to be interpreted by the device as user selections of the spatially corresponding keys (see Yaksick [0004]).  The features discussed here may provide one or more advantages. For example, a user can enter data in multiple modes easily without having to complete an ungainly number of operations.  The implementation may also occur by using an input method editor (IME) that manages a virtual keyboard and converts various inputs from different input modes into a common output for applications, so that application developers need not worry about the different ways in which users may provide input to a device (see Yaksick [0007]).  The process can be performed to allow a user to easily switch between two keyboards without interrupting the user's train of thought while using an application on the device (see Yaksick [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasson (US 20120011449 A1) see Figs. 1-33 and [0068-0077].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143